DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 15-20 are withdrawn. Claims 1-14 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements from 3/31/2021 and 04/08/2022 have been considered by the examiner.

Election/Restrictions 
Applicant’s election with traverse of Group I (consisting of claims 1-11) in the reply filed on 09/21/2022 is acknowledged.
The applicant argues the following:
“Proper restriction requires a showing that the inventions are independent or distinct; and that examining the claims together would impose a serious search burden on the Office. MPEP § 803. In the instant case, no evidence is provided to show that the inventions are independent or distinct. To the contrary, managing skin tone and treating inflammatory conditions of the skin are not mutually exclusive. As explained in Fu et al. (Roles of inflammation factors in melanogenesis, MOL MED REP. 2020 Mar; 21(3): 1421-1430), "the occurrence of hyperpigmentation or hypopigmentation after inflammation is a common condition in dermatology and cosmetology."1 Finally, a search of the literature for acetyl trifluoromethylphenyl valylglycine would necessarily identify art applicable to both groups of claims. Thus, examining the groups of claims together does not require separate searches nor does it impose a serious burden on the Office.”
This argument is acknowledged. Applicant’s arguments regarding groups 1 and 2 not being distinct is found persuasive. Groups 1 and 2 are hereby rejoined as group I (consisting of claims 1-14). However, group 3 is withdrawn for being directed to an independent invention. Group I is classified in A61Q 19/02 whereas group III is classified in A61K8/06. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 (MPEP 803 II). Group III is directed to an emulsion product comprising acetyl trifluoromethylphenyl valylglycine and silicone or fatty compounds or a mixture thereof. Along with the recited compositions, these are all the structural limitations that would be considered when determining patentability. The preamble such as “a skin treatment composition” does not limit the scope of the invention to just skin compositions. For this reason, the scope of group III invention is much broader than any of group I and II invention, and would require search in any field teaching an emulsion that comprises the claimed compositional components.  The compositions of group III may be used for other purposes than those of groups I or II.  
The requirement is deemed proper and is therefore made FINAL. 
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/21/2022. 
Claim Objections
Claim 1 and 11-12 are objected to because of the following informalities:  
Claim 1 is objected to for “the skin treatment comprising” where it is more appropriately “the skin treatment composition comprising” for this recitation.  
Claim 11 is objected to for using an “and” for the group where an “or” is more appropriate since this does not use the Markush wording of “selected from the group consisting of …and…”.   Applicant may amend the claim to such Markush language or change the “and” to an “or” in the claim.  
Claim 12 is objected to for “an skin treatment composition” which needs to say “a skin treatment composition”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan James Faig et al (US10449133B1, publication date: 10/22/2019) (Hereinafter Faig), evidenced by WHO (World Health Organization, Radiation: Effects of ultraviolet (UV) radiation on the skin, eyes and immune system, publication date: 09/17/2003) (Hereinafter WHO), also evidenced by Murat Reis Akkaya (Prediction of fatty acid composition of sunflower seeds by near-infrared reflectance spectroscopy, J Food Sci Technol (June 2018) 55(6):2318–2325) (Hereinafter Akkaya). 
	Regarding claim 1, Faig teaches a cosmetic composition comprising acetyl trifluoromethylphenyl valylglycine at 1%, fatty compounds totaling 66.8% (example 2A) or 8% (examples 2B and 2C). Regarding the instantly claimed “method for managing skin tone comprising (a) reducing the synthesis of melanin by applying a skin treatment composition to skin” (in instant claim 1), Faig teaches “A method for treating skin comprising applying a cosmetic composition of claim 18 to the skin.” (claim 20) wherein claim 18 comprises the broad limitations of the examples 2A-C provided above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Faig teaches its invention to be useful in methods for treating the skin including improving the tone of the skin (C2 lines 50-57). Thus, “managing skin tone” and “applying a skin treatment composition to skin” limitations are met. Additionally, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.) (MPEP 2112.02 I). Thus, while Faig is silent on “reducing the synthesis of melanin”, since the Faig’s invention is to be applied to skin and since Faig example 2 meets all of the instant composition’s structural limitations, synthesis of melanin would be inherently reduced by the application of the cosmetic compositions to skin. 
	Regarding claims 2-3, there are no additional steps provided for the method claim 1 in the instant claims. “The method of claim 1 comprising reducing the synthesis of melanin by about 5% or more” and “The method of claim 2 comprising reducing the synthesis of melanin by about 15% or more” limitations do not provide an additional step that would differentiate the instant invention from Faig’s teachings. Absent evidence of the contrary, a person of ordinary skill in the art applying Faig’s composition to skin would achieve reduction of the synthesis of melanin by about 15% or more due to the inherent property of Faig’s cosmetic composition. 
	Regarding claim 6, there is no specific definition for the step of “inducing melanin synthesis in the skin” in the instant specification. The instant specification recites “The method may further comprise a step of inducing melanin synthesis in the skin before the step of reducing the synthesis of melanin by applying the skin treatment composition to skin. For example, a skin procedure may be applied to the skin, which induces melanin synthesis, before the application of the skin treatment composition.” (instant specification page 2 last paragraph). All of the melanin induction methods are provided as exemplary methods in the instant specification. Under broadest reasonable interpretation in light of the specification, any induction of melanin synthesis prior to applying the composition will be interpreted to meet the step of “inducing melanin synthesis in the skin”. Evidentiary reference WHO provides the evidence that sunlight (UV exposure) induces melanin synthesis. WHO teaches “most people will tan from the UV stimulation of melanin production” (page 1 of WHO). Thus, one applying Faig’s composition to their skin would have induced melanin production in their skin by being exposed to sunlight prior to application of the composition. For this reason, “(b) inducing melanin synthesis in the skin, wherein the step (b) occurs before step (a).” step is anticipated. 
	Regarding claim 7, evidentiary reference WHO provides the evidence that UV exposure (via sunlight) results in skin inflammation. WHO teaches “The best known acute effect of excessive UV exposure is erythema, the familiar skin reddening termed sunburn. In addition, most people will tan from the UV stimulation of melanin production, which occurs within a few days following exposure.” Thus, UV exposure results in an inflammatory response which stimulates melanin production, meeting the instant claim limitation. 
	Regarding claim 9, “a light therapy procedure”, under broadest reasonable interpretation, is met by a person being exposed to sunlight. 
	Regarding claim 11, Faig teaches glycerin (examples 2A-2C), propylene glycol (examples 2A-2B), butylene glycol (examples 2B-2C) and propanediol (example 2A).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, and 10 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan James Faig et al (US10449133B1, publication date: 10/22/2019). 
Regarding claim 1, Faig teaches as discussed above.
Regarding claims 4-5, Faig teaches the cosmetic composition to be applied to skin (C17 line 34) “twice per day or more than twice per day” (C17 lines 44-45) and “repeated for a period of time” for “one month, two months, three months, six months, one year or longer” (C17 lines 45-49). 
Regarding claim 10, Faig teaches application of its composition “around the eyes” (C17 lines 40-41). When applied around the eyes, one would achieve inhibition of melanin synthesis. The rationale for this is explained in the rejection above. 
	For the purposes of compact prosecution, Faig’s other teachings will also be provided. Regarding claim 1, Faig also teaches “about 1 wt. % to about 25 wt. % of acetyl trifluoromethylphenyl valylglycine” and “about 2 to about 30 wt. % of two or more solubilizing solvents selected from ethoxydiglycol, dimethyl isosorbide, triethyl citrate, isopropyl lauryl sarcosinate, and propylene glycol” (claim 1). Faig also teaches methods for treating the skin by “improving the evenness of skin tone” (C17 line 34). Regarding claim 11, Faig also teaches ethylene glycol (C7 line 19), dipropylene glycol (C6 line 61) and polyethylene glycol (C7 line 24). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Faig and achieve the instant invention. As discussed above, Faig teaches its composition to be applied around the eyes which includes the skin under the eye. Also, while not in the specific embodiments, Faig teaches incorporating fatty alcohols in its invention as useful components. Thus, one would achieve the instant invention by relying on the broader disclosures of Faig with a reasonable expectation of success. 

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pascal Hirt et al (WO2012131623A2, publication date: 10/04/2012) (Hereinafter Hirt) and Yasemin Oram et al (The Journal of Clinical and Aesthetic Dermatology, Volume 7, Number 3, March 2014) (Hereinafter Oram). 
Regarding claim 1, Hirt teaches “a cosmetic skin treatment process” (abstract, claim 1) “comprising the following steps: - performing a fractional treatment of the skin so as to reduce the barrier function of the skin, applying to the area to be treated or that has been treated, before, during or after the fractional treatment, an aqueous material comprising a hydrogel and/or biocellulose.” (claim 1) wherein the process comprises “the application of a cosmetic active agent in combination with the application of aqueous material”, the active agent being “depigmenting agents” (claim 6). Depigmenting agents is interpreted as agents that reduce melanin production in the skin. Hirt also teaches “acetyl trifluoromethylphenyl valylglycine” (claim 7) as the active agent. Hirt provides a specific embodiment (composition IV on pages 29-30) comprising dimethicone (silicone) at 9%, “pro-xylane” at 10%. Of note, pro-xylane is provided as one of the options for the active agent in instant claim 7 along with acetyl trifluoromethylphenyl valylglycine and 8 other active agents. It is within the skill of an ordinary person in the art to swap out pro-xylane with acetyl trifluoromethylphenyl valylglycine in composition IV which meets all of the limitations of the instant invention’s product. Composition IV of Hirt also comprises fatty compound cetyl alcohol at 1%.
Regarding claims 2-3, there are no additional steps provided for the method claim 1 in the instant claims. “The method of claim 1 comprising reducing the synthesis of melanin by about 5% or more” and “The method of claim 2 comprising reducing the synthesis of melanin by about 15% or more” limitations do not provide an additional step that would differentiate the instant invention from Hirt’s teachings. Absent evidence of the contrary, a person of ordinary skill in the art applying Hirt’s composition comprising acetyl trifluoromethylphenyl valylglycine to skin would achieve reduction of the synthesis of melanin by about 15%.
	Regarding claim 4, Hirt teaches twice daily application (page 29 line 11). 
	Regarding claim 6, Hirt teaches “the fractional treatment being performed using a laser” (claim 3” and “Treatment of the area to be treated using the fractional laser” (page 29 line 1) prior to application of the composition. Evidentiary reference Oram provides the evidence that “many laser systems, including fractional CO2 lasers, can cause postinflammatory hyperpigmentation” (abstract of Oram) which is interpreted as evidence for fractional laser treatment resulting in melanin production. 
Regarding claim 7, evidentiary reference Oram teaches “Postinflammatory hyperpigmentation (PIH) is a reactive hypermelanosis of the skin. It appears as asymptomatic macules or patches that may be different in size and distribution depending on the causative pathology. Characteristically, it occurs as a consequence of an inflammatory process, such as acne, eczema, drug reactions, burns, chemical peelings, and laser applications. Increased amounts of arachidonic acid metabolites, cytokines, inflammatory mediators, and histamine in the inflammatory process may stimulate the melanocytes causing an increase in the melanin synthesis and transfer of pigment to the surrounding keratinocytes” (page 1 left column) evidencing that upon laser treatment, inflammation occurs and melanin is synthesized. 
Regarding claim 8, Hirt teaches a laser procedure which is discussed above. Hirt also teaches “the fractional treatment being performed using microneedles” (claim 5).
Regarding claim 9, Hirt teaches as discussed above. Hirt also teaches “The area of skin that has undergone the fractional treatment may be exposed to a light treatment” (page 25 lines 16-17). 
Regarding claim 10, Hirt teaches “biocellulose mask is applied to the skin after fractional treatment, this biocellulose mask containing at least one cosmetic or dermatological active agent” (page 20 lines 7-9) and the treated areas especially include around the eyes (page 25 lines 5-6) which includes under the eyes. 
Regarding claim 11, Hirt teaches glycerol (glycerin) (page 29 composition IV). 
Regarding claim 12, Hirt teaches as discussed above. Regarding the instantly claimed “method for treating skin having one or more of eczema, acne, and psoriasis”, Hirt teaches its active agents to have “an antiacne action” (page 9 lines 29-30, page 22 line 15) as well as antiacne agents (claim 6 and claim 12) as a part of its process. Hirt also discloses a specific embodiment (example 1) to treat acne (page 28 line 10). Thus, “reducing inflammation of the skin having one or more of eczema, acne, and psoriasis by applying an amount of an skin treatment composition” step is taught by Hirt. 
Regarding claim 13, the instant specification does not define an “effective amount”. Under broadest reasonable interpretation, since Hirt teaches treatment of acne (example 1) as well as antiacne agents (claims 6 and 12), the composition applied to skin is interpreted to be an “effective amount”. 
Regarding claim 14, Hirt teaches “The thickness of the sheet in the hydrated state is, for example, between 0 .1 mm and 5 mm” (page 8 lines 1-2) which comprises the “aqueous material comprising a hydrogel and/or biocellulose” (claim 1) comprising the cosmetic active agent (claim 6) along with other ingredients such as the ones provided in composition IV. Absent evidence of the contrary, a 5 mm thick composition per dm2 would be at least 0.1 grams when measured on a scale. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Hirt and achieve the instant invention. Although not in a specific embodiment, Hirt teaches using acetyl trifluoromethylphenyl valylglycine as an active agent from a finite list of active ingredients which is discussed above. Hirt teaches “In certain embodiments of the process according to the invention, the effect of the fractional laser treatment or other means for performing the fractional treatment may be potentiated by the application, to the treated skin, of a cosmetic composition with remodelling and/or regenerative action on the dermis and/or the epidermis and/or anti- ageing action and/or depigmenting action and/or antimicrobial action and/or antiacne action and/or calmative action” (page 9 lines 25-30). Since the active agent list is so limited, a person of ordinary skill in the art would test acetyl trifluoromethylphenyl valylglycine after a laser treatment and achieve desirable depigmentation results through routine experimentation and optimization of Hirt’s embodiments. 

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tony LaRosa et al (US20210093539A1, publication date: 04/01/2021, effective filing date: 09/30/2019) (Hereinafter LaRosa) and Jonathan James Faig et al (US10449133B1, publication date: 10/22/2019) (Hereinafter Faig). 
Regarding claims 1 and 12, LaRosa teaches “a method comprising topically administering to a skin surface of a human subject a topical cosmetic composition” (claim 1) to treat “acne scars, … , inflammation, … , dull skin tone, dark circles under the eyes, … , hyperpigmentation, uneven skin tone” (claim 2). Treating hyperpigmentation is interpreted to be reducing the synthesis of melanin, absent evidence of the contrary. LaRosa discloses embodiments comprising “Acetyl Trifluoromethylphenyl Valylglycine” (production examples 33, 35, 70 and 82). Production example 33 also comprises “Dimethicone” (silicone), “glycerin” (fatty compound), “cetyl alcohol” (fatty compound), and “stearyl alcohol” (fatty compound). Production example 35 also comprises “glycerin” and “cetyl alcohol”. Production example 70 also comprises “glycerin” and “cetyl alcohol”. Production example 82 also comprises “dimethicone”, “stearyl alcohol”, and “cetyl alcohol”. Regarding concentrations, table 2 of LaRosa teaches dimethicone to be between 1-30 wt. %, meeting the concentration limitation of the (ii) component of the instant claim. 
Regarding claims 2-3, there are no additional steps provided for the method claim 1 in the instant claims. “The method of claim 1 comprising reducing the synthesis of melanin by about 5% or more” and “The method of claim 2 comprising reducing the synthesis of melanin by about 15% or more” limitations do not provide an additional step that would differentiate the instant invention from LaRosa’s teachings. Absent evidence of the contrary, a person of ordinary skill in the art applying LaRosa’s compositions comprising acetyl trifluoromethylphenyl valylglycine to skin would achieve reduction of the synthesis of melanin by about 15%.
Regarding claim 4, LaRosa teaches “wherein the topical cosmetic composition is applied up to four times a day” (para 441), teaching overlapping range with the instantly claimed “at least twice a day” limitation. 
Rergarding claim 10, LaRosa teaches administration of its composition to treat dark circles under the eyes (claim 2), meeting the claim limitation of “reducing the synthesis of melanin in skin under the eye” due to the rationale provided above. 
Regarding claim 11, LaRosa teaches caprylyl glycol (preparation example 33) and butylene glycol (preparation example 70). LaRosa teaches caprylyl glycol as an emollient (claim 11) and teaches that the emollient is present in 10-22 wt. % (claim 12), meeting the concentration limitation of the instant claim.
Regarding claim 13, LaRosa teaches the composition to be applied at an effective amount (para 7, para 14).
Regarding claim 1, LaRosa does not teach a concentration for acetyl trifluoromethylphenyl valylglycine.
Regarding claim 1, Faig teaches a cosmetic composition comprising acetyl trifluoromethylphenyl valylglycine at 1%, fatty compounds totaling 66.8% (example 2A) or 8% (examples 2B and 2C). Regarding the instantly claimed “method for managing skin tone comprising (a) reducing the synthesis of melanin by applying a skin treatment composition to skin” (in instant claim 1), Faig teaches “A method for treating skin comprising applying a cosmetic composition of claim 18 to the skin.” (claim 20) wherein claim 18 comprises the broad limitations of the examples 2A-C provided above.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of LaRosa and Faig and achieve the instant invention. Faig provides the motivation “The present disclosure relates to cosmetic compositions that incorporate surprisingly high amounts of acetyl trifluoromethylphenyl valylglycine. Acetyl trifluoromethylphenyl valylglycine is a unique anti-aging agent. Although it imparts a multitude of beneficial properties to skin, acetyl trifluoromethylphenyl valylglycine is difficult to solubilize and therefore difficult to formulate into stable cosmetic compositions. It tends to crystalize out of formulations. Currently, no known commercially available products exist that include acetyl trifluoromethylphenyl valylglycine at concentrations of 0.5 wt. % or higher. The inventors of the instant case, however, discovered unique blends of solubilizing solvents that effectively solubilize acetyl trifluoromethylphenyl valylglycine allowing it to be incorporated into products in surprisingly high amounts.” (C1 lines 66-67, C2 lines 1-14). Thus, one would be motivated to incorporate the teachings of Faig into the teachings of LaRosa with a reasonable expectation of successfully achieving effective depigmenting and acne treating compositions comprising acetyl trifluoromethylphenyl valylglycine in higher amounts. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, and 15 of copending Application No. 17218945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-3 are obviated by claim 1 of the reference application. 
Instant claim 4 is obviated by claim 9 of the reference application. 
Instant claim 5 is obviated by claim 7 of the reference application. 
Instant claims 6-8 is obviated by claims 3 and 6 of the reference application. 
Instant claim 9 is obviated by claims 4-5 of the reference application. 
Instant claim 11 is obviated by claim 15 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application to achieve the instant invention. The structural components of the products being used in the method claims are the same, and in both cases the products are applied to the skin. Thus, regardless of the reference application being silent on melanin inhibition, one would achieve the effects of depigmentation and achieve the instant invention by solely relying on the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182 and 194 of copending Application No. 17976631 (reference application) in view of Jonathan James Faig et al (US10449133B1, publication date: 10/22/2019). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-3 are obviated by claims 178 and 182 of the reference application in view of Faig. Faig’s teachings are provided above.
Instant claim 5 is obviated by claim 194 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and the teachings of Faig to achieve the instant invention. The structural components of the products being used in the method claims are the same, and in both cases the products are applied to the skin. Faig provides the motivation “The present disclosure relates to cosmetic compositions that incorporate surprisingly high amounts of acetyl trifluoromethylphenyl valylglycine. Acetyl trifluoromethylphenyl valylglycine is a unique anti-aging agent. Although it imparts a multitude of beneficial properties to skin, acetyl trifluoromethylphenyl valylglycine is difficult to solubilize and therefore difficult to formulate into stable cosmetic compositions. It tends to crystalize out of formulations. Currently, no known commercially available products exist that include acetyl trifluoromethylphenyl valylglycine at concentrations of 0.5 wt. % or higher. The inventors of the instant case, however, discovered unique blends of solubilizing solvents that effectively solubilize acetyl trifluoromethylphenyl valylglycine allowing it to be incorporated into products in surprisingly high amounts.” (C1 lines 66-67, C2 lines 1-14). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 of U.S. Patent No. 10449133B1 (Hereinafter ‘133). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 11 are obviated by claims 18 and 20 of ‘133.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘133 to achieve the instant invention. The structural components of the products being used in the method claims are the same, and in both cases the products are applied to the skin. Thus, regardless of the reference application being silent on melanin inhibition, one would achieve the effects of depigmentation and achieve the instant invention by solely relying on the claims of the reference application with a reasonable expectation of success. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613